Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
K.I.D., H. Mitchell Douglas and Angela L. Douglas, appeal the district court’s order dismissing this action raising claims of strict liability, gross negligence, and negligence per se stemming from a deputy sheriffs sexual abuse of a minor high school student. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. K.I.D. v. Wilkins, No. 3:14-cv-00177-JAG, 2014 WL 3616131 (E.D.Va. July 18, 2014).* We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.